Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000007
                                                         26-SEP-2016
                                                         09:52 AM



                            SCWC-15-0000007

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       THERESE MARIE WAHL SAKER
                   Petitioner/Plaintiff-Appellant,

                                  vs.

                         GORDON MARK SAKER,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000007; FC-D NO. 10-1-6767)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Therese Marie Wahl

Saker’s application for writ of certiorari filed on August 22,
2016, is hereby rejected.

          DATED:   Honolulu, Hawai#i, September 26, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson